Citation Nr: 1215373	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-23 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1. Entitlement to service connection for insomnia, to include as due to an undiagnosed illness.

2. Entitlement to service connection for rash of the body.

3. Entitlement to an initial rating in excess of 10 percent for right hip arthritis (now rated as right total hip replacement), prior to May 20, 2009.

4. Entitlement to a rating in excess of 50 percent for a right total hip replacement (previously rated as right hip arthritis), effective from July 1, 2010.  

5. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

6. Entitlement to an initial rating in excess of 30 percent for migraine headaches. 

7. Entitlement to an initial rating in excess of 10 percent for a low back disability. 

8. Entitlement to an initial rating in excess of 10 percent for a left shoulder disability. 

9. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD), right great toe, status post bunionectomy. 

10. Entitlement to an initial rating in excess of 10 percent for DJD, left great toe, status post bunionectomy.

11. Entitlement to an initial compensable rating for a left knee disability.

12. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from July 1982 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for migraine headaches and PTSD, and assigned a 30 percent rating for each, effective from February 19, 2007; granted service connection for right hip arthritis, a post-operative left shoulder disorder, degenerative changes of the lumbar spine, degenerative joint disease of the left great toe, status post bunionectomy, degenerative joint disease of the right great toe, status-post bunionectomy, and assigned 10 percent ratings for each, effective from February 19, 2007; and granted service connection for post-operative, left knee arthritis, and assigned a non-compensable (0 percent) rating, effective from February 19, 2007.  In the June 2007 rating decision, the RO also denied service connection for insomnia and for a rash of the body.  

By July 2009 rating decision, the RO granted a 100 percent rating, effective May 20, 2009, for a right total hip replacement (previously rated as right hip arthritis), and then assigned a 30 percent rating, effective from July 1, 2010.  Thereafter, by September 2010 rating decision, the RO granted a 50 percent rating for a right total hip replacement (previously rated as right hip arthritis), effective from July 1, 2010.  The Veteran continued his appeal for higher ratings both prior to and effective from July 1, 2010, for the service-connected right total hip replacement (previously rated as right hip arthritis).  In April 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. 

At the April 2011 hearing, the Veteran asserted he was unable to work due to a combination of physical and mental disabilities.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the record raises assertions that the Veteran is unable to work due to service-connected disabilities, the issue of a TDIU is raised by the record, is part and parcel of the increased rating claims, and is properly before the Board.  Id.  This issue is as noted on the title page.

Additionally, at the April 2011 hearing, the Veteran's representative contended that although VA had service-connected the great toes only, that a more appropriate rating would be for the whole foot and ankle condition.  Service records show that the Veteran underwent multiple great toe surgeries, however, the Veteran testified that when he filed his claim, he intended to submit a claim for his whole foot, rather than just the great toes.  He also claimed that the bunions of his great toes (which necessitated the bunionectomy surgeries), were a secondary symptom of the major condition, which was the loss of the arch in each foot during service.  The Veteran also testified that he felt he had total loss of use of his right hip, and requested special monthly compensation pay.  It appears as though new claims for service connection for disabilities of the feet and ankles and for special monthly compensation due to loss of use of the right hip have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ),.  As the Board does not have jurisdiction over these issues, they are to be referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for insomnia, to include as due to an undiagnosed illness; entitlement to higher ratings for a right total hip replacement, effective from July 1, 2010; for PTSD, for migraine headaches, for a low back disability, for a left shoulder disability, for DJD of the right and left great toes, status post bunionectomy, and for a left knee disability; and entitlement to a TDIU rating, are addressed in the REMAND portion below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action is required on his part.


FINDINGS OF FACT

1. With consideration of the doctrine of reasonable doubt, the Veteran has a chronic rash of the body that has been medically related, by a VA physician, to his period of active military service. 

2. Prior to May 20, 2009, the Veteran's right hip arthritis was manifested by pain. stiffness, limitation of motion, and limitation of some activities, however, was not shown to be productive of limitation of flexion of the thigh to 30 degrees or limitation of abduction of the thigh with motion lost beyond 10 degrees.


CONCLUSIONS OF LAW

1. A rash of the body was incurred during the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2. The criteria for an initial rating in excess of 10 percent for right hip arthritis, prior to May 20, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5010, 5251-5253 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Given the favorable decision regarding service connection for a rash of the body, contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran for that specific issue is unnecessary, since any deficiency would constitute harmless error.  With regard to the claim for an initial rating in excess of 10 percent for right hip arthritis, the Board notes that in a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With regard to the claim for an initial rating in excess of 10 percent, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in  November 2007, that fully addressed the notice elements and was sent after  the initial RO decision in this matter.  Since the appellate issue in this respect (entitlement to assignment of an initial higher rating) is a downstream issue from that of service connection (for which the November 2007 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, a July 2009 statement of the case (SOC) properly provided him notice of the criteria for rating right hip arthritis, including what the evidence showed, and why the current rating was assigned. The Veteran has also had ample opportunity to respond and supplement the record.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that in the November 2007 VCAA letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra. He has not demonstrated any error in VCAA notice; thus, the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available post-service treatment records for the Veteran, prior to May 20, 2009 (the time period in question).  Although the Veteran has reported recent VA treatment, the Board notes that such records would not be pertinent to the earlier staged rating.  In addition, the Board notes that the September 2006 and March 2009 VA examinations each examination included a review of the claims folder and a history obtained from the Veteran, and clinical examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection for Rash of the Body

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran essentially contends that he has a chronic, but intermittent, rash of the body, that started in 1991 when he was serving in the Gulf War.  

Service treatment records (STRs) show that in a Comprehensive Clinical Evaluation Program (CCEP) symptom questionnaire completed by the Veteran, he reported having a rash that began in March 1991.  He indicated that he had a rash of the buttocks in May 1991, that lasted five to seven days.  The secondary diagnoses included dermatitis, nonspecific.  On a report of medical history, prepared in February 1995, the Veteran reported having skin rashes since the Gulf War.  The examiner noted that the Veteran had a rash of the left and right buttocks that had an onset in March 1991.  

On a VA examination in September 2006, the Veteran reported he was exposed to radiation and environmental hazards in the area he was stationed in from August 1990 to July 1991.  He reported he wore a radiation counter, but it did not register higher than normal readings.  He stated he worked with chemicals in the field, but did not have any chemical burns.  He reported having a rash several months after he returned, but a biopsy did not show anything allergic, toxic, or of other etiology.  The Veteran reported having the rash off and on since then, and had been treated with local creams, but stated the creams did not help and the rash resolved on its own.  Objective examination showed that the Veteran's skin was warm, had good color and turgor, and was without active pathologic changes.  There was no rash noted.  The diagnoses included no related sequelae from the Veteran being around chemicals, and the examiner opined that the Veteran's ongoing symptoms of headache and rash were "not likely to be secondary to this".  

On a VA examination in March 2009, the Veteran reported his skin rash had an onset in 1991, shortly after his return from the Gulf War.  He described a recurrent skin rash, that tended to recur in 45 to 60 day cycles, and was itchy, with blister formation, and the skin peeling after the rash cleared.  The rash was limited to his buttocks and the back of his thighs, and the rash cleared after a few applications of corticosteroid ointment.  He reported that the last episode was in December, and he was seen at Elmendorf.  On physical examination, the Veteran's skin was found to be free of any discoloration, dryness, ulceration, blisters, pustules, nodularity, or signs of infection.  The entire skin examination was found to be normal.  The diagnosis was skin rash of unknown etiology, and the examiner indicated that the condition was clinically absent at the time of the examination.  The examiner opined that the Veteran had a recurrent skin rash condition that originated around the time of his assignment overseas, in the Gulf War, in 1991.  The examiner provided supporting rationale for the opinion, noting that the record review and the Veteran's statements indicated he suffered from a recurrent skin rash since shortly after returning from the Gulf War in 1991, and that per the Veteran's statement the condition was cyclic and recurred approximately every 45 to 60 days.  The examiner further opined that the history, record review, and prescription medication for the Veteran confirmed the presence of a recurrent rash since 1991.  

Although the most recent VA examination did not show that the Veteran currently had a rash, the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). Thus, for purposes of this decision, the Veteran is considered to have a current skin disability.  What is needed in this case is competent medical evidence linking a current skin disorder to service.  The Board notes, as set out above, there are VA medical opinions both favorable and unfavorable as to a link between the Veteran's rash of the body and active service.  Thus, the competent medical evidence is in relative equipoise as to whether he has a rash of the body related to service.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence is in relative equipoise, and therefore service connection for a rash of the body is warranted.  Gilbert v. Derwinski, supra. 

III. Claim for Initial Rating in Excess of 10 Percent for Right Hip Arthritis, Effective prior to May 20, 2009

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

The Veteran contends he should be entitled to a higher initial rating for his service-connected right total hip replacement (previously claimed as right hip arthritis), in excess of 10 percent prior to May 20, 2009, and in excess of 50 percent, effective from July 1, 2010.  

By February 2007 rating decision, the RO granted service connection for right hip arthritis, and assigned a 10 percent disability rating, effective from February 19, 2007, pursuant to Diagnostic Codes (DCs) 5252-5010.  

The Veteran underwent a total right hip arthroplasty in May 2009.  Thereafter, by July 2009 rating decision, the RO granted a temporary 100 percent rating (for convalescence following surgery), for a right total hip replacement (previously rated as right hip arthritis), effective from May 20, 2009 to June 30, 2010, and assigned a 30 percent rating, effective from July 1, 2010, pursuant to DC 5054. 

By September 2010 rating decision, the RO granted a 50 percent rating for a right total hip replacement, effective from July 1, 2010, pursuant to DC 5054.  

In considering the Veteran claim, the Board notes that the 100 percent rating in effect from May 20, 2009 to June 30, 2010 is the maximum rating possible under all potentially applicable rating criteria; thus the Board need not evaluate whether the Veteran is entitled to a higher rating for that period.  For reasons set forth below, the Board finds that the Veteran's claim for a rating in excess of 50 percent, effective from July 1, 2010, requires additional development prior to the Board rendering a decision.  However, the Board will proceed to consider herein the Veteran's claim for a rating in excess of 10 percent, prior to May 20, 2009.

With regard to the 10 percent rating assigned prior to May 20, 2009, pursuant to DCs 5252-5010, the Board notes that hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.   

Traumatic arthritis is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 

Under DC 5252, a 20 percent rating is warranted for limitation of flexion of the thigh to 30 degrees; a 30 percent rating is warranted for limitation of flexion of the thigh to 20 degrees; and a 40 percent rating is warranted for limitation of flexion of the thigh to 10 degrees.  38 C.F.R. § 4.71a, DC 5252. 

Range of motion for the hip joint is measured by flexion and abduction.  A full range of flexion is 0 to 125 degrees and a full range of abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II. 

In considering the Veteran's claim for a rating in excess of 10 percent, prior to May 20, 2009, for the then service-connected right hip arthritis, the Board notes that the evidence of record for that period consists of the Veteran's statements and three VA examination reports.  

On VA examination in September 2006, the Veteran reported constant right hip/groin pain, and that he had problems walking when he was in pain.  Examination revealed he had pain on motion, pain on motion against resistance, and pain on repeated movement, but no swelling, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, or spasms.  Range of motion was to 125 degrees on flexion, to 30 degrees on extension, to 45 degrees on abduction, to 15 degrees on adduction, to 40 degrees on external rotation, and to 25 degrees on internal rotation.  An x-ray report of the right hip was normal, with no bone or soft tissue abnormality.  The diagnoses included right hip degenerative arthritis, with ongoing symptoms likely to be secondary to this, and the groin was noted to not be an independent problem.  

On a VA orthopedic examination in March 2009, the Veteran reported almost constant right hip pain, and that he had been told he was going to need a hip replacement.  He had to modify his activities in order to avoid hip pain, and was unable to fully flex his right hip and unable to squat.  He stated that his symptoms were getting worse, and he took Motrin or Celebrex as needed for pain.  The course of his right hip arthritis was noted to be progressively worse since onset.  His right hip joint symptoms included pain, stiffness, and weakness, but no deformity, giving way, instability, incoordination, decreased speed of joint motion, or flare-ups of joint disease.  There were no limitations to his walking, and he used no assistive devices or aids.  He was unable to fully flex his right hip and unable to squat without modifying his activity.  His gait was normal.  His right hip exhibited guarding of movement, pain, stiffness, and limited range of motion.  Examination revealed that the Veteran could cross his legs, and could toe out greater than 15 degrees.  Flexion of the right hip was to 100 degrees, on active and passive motion, with pain at the end range of motion.  Flexion was to 90 degrees, against strong resistance, with pain at the end range of motion.  Extension of the right hip was to 30 degrees, on active and passive motion, with pain at the end range of motion.  Abduction of the right hip was to 35 degrees, on active and passive motion, with pain at the end range of motion.  Adduction of the right hip was to 25 degrees, on active and passive motion.  External and internal rotation of the right hip was to 40 degrees, on active and passive motion, with pain at the end range of motion.  He had no additional limitation of motion of the right hip on repetitive use.  An x-ray report revealed moderate to marked degenerative changes of the right hip.  The diagnoses included moderate to marked arthritic changes of the right hip, with affects on the Veteran's usual daily activities, including difficulty with activities that involve repetitive right hip flexion, squatting, and hip extension.  

On a VA peripheral nerves examination in March 2009, the Veteran reported his problems with his right hip included sometimes being awakened at night when he changed position; having to sleep with a pillow between his knees; increased problems negotiating stairs; and feeling the need to get up after sitting 40 minutes and having the first few steps be painful, as they were when he first woke up.  He also reported that his right hip problems limited his ability to play with and care for his young children, and his ability to drive long distances.  He no longer tried to run, but did the exercise bike.  It was noted that his right hip did not become inflamed, hot, or red, and he did not describe fatigue, weakness, or lack of coordination with use.  Range of motion testing of the right hip showed that flexion was to 90 degrees and extension was to 15 degrees.  The diagnosis was "normal examination" and the examiner indicated that there was no specific abnormality with respect to the Veteran's peripheral nerves or his central nervous system, and that the pain he described was the pain attributable to joint arthritis.  

With regard to the Veteran's claim for a rating in excess of 10 percent prior to May 20, 2009, the record reflects that during this period of time, the Veteran experienced pain, stiffness, and some limitation of motion of the right hip.  The Veteran's right hip disorder may be rated under DCs 5251, 5252, or 5253, for limitation of motion of the thigh.  DC 5251, however, provides for a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees.  DC 5252 provides for a 20 percent rating for limitation of flexion to 30 degrees.  DC 5253 provides for a 20 percent rating for limitation of abduction, where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, DCs 5251-5253.  Considering the rating criteria applicable to the Veteran's right hip arthritis, the Board finds that the evidence of record, throughout the rating period on appeal, does not show that the Veteran experiences or even approximates limitation of flexion of the thigh to 30 degrees or less or limitation of abduction of the thigh where motion is lost beyond 10 degrees.  Thus, the Board finds that the Veteran's right hip arthritis does not approximate the criteria for a rating in excess of the currently assigned 10 percent disability rating.  38 C.F.R. § 4.7.  

In concluding the Veteran is not entitled to a higher rating for his right hip arthritis, at any time during the rating period on appeal, the Board has considered as well whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  There is, however, no indication in the record that the Veteran's functional ability is decreased beyond the limitation of motion already shown on examination, even when his symptoms are most problematic.  In particular, the VA examiner in 2009 noted that there was limitation of motion, pain at the end ranges of motion, and weakness, but found no incoordination, decreased speed of joint motion, or flare-ups of joint disease.  In addition, the Veteran had no additional limitation of motion of the right hip on repetitive use.  As a result, the Board concludes that the current 10 percent rating adequately compensated the Veteran for the extent of his pain, including insofar as its resulting effect on his range of motion.  

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as joint pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular rating.

The Board further concludes that at no time during the appeal period prior to May 20, 2009, was the Veteran's service-connected right hip arthritis more disabling than the 10 percent rating assigned.  Fenderson v. West, supra.  Therefore, and for reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of rating in excess of 10 percent for right hip arthritis, prior to May 20, 2009, and the claim must be denied.  Gilbert v. Derwinski, supra.  

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's symptoms associated with his service-connected right hip disability, prior to May 20, 2009, include pain, stiffness, limitation of motion, and impact his ability to do certain activities.  However, such impairment is contemplated and adequately compensated by the applicable rating criteria.  The rating criteria reasonably describe the Veteran's disability.  In addition, he has not alleged marked interference with employment due to his service-connected right hip disability during the period in question, nor has he been frequently hospitalized for this disability.  Referral for consideration of an extraschedular rating is not warranted. 


ORDER

With application of the reasonable-doubt doctrine, the claim for service connection for a rash of the body is granted.

An initial rating in excess of 10 percent for right hip arthritis (now rated as right total hip replacement), prior to May 20, 2009, is denied.



REMAND

1. Service Connection for Insomnia,
to include as due to an Undiagnosed Illness

The Veteran contends that he has insomnia that is related to service, and had an onset during his service in the Gulf War in 1991.  

Service treatment records (STRs) show that in a Comprehensive Clinical Evaluation Program symptom questionnaire completed by the Veteran, he reported having sleep disturbance that began in May 1991 and lasted two weeks at a time.  In February 1993, he complained of sleep disturbances, since his return from the Persian Gulf.  On a report of medical history, prepared in February 1995, he reported having trouble sleeping and insomnia since the Gulf War.  

While competent medical evidence of record does show a diagnosis of insomnia, there is no current clinical evidence of any disability manifested by insomnia, and the Veteran has not been found to have any other sleep disorder.  In Brammer v. Derwinski, supra, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  Thus, in the absence of proof of a present sleep disability, there can be no valid claim of service connection.  Based on the record and the Veteran's testimony in April 2011, however, it is clear that his claim must also be considered as a claim for service connection for insomnia as a manifestation of an undiagnosed illness, as contemplated by the presumptive provisions of 38 C.F.R. § 3.317.  Thus, as these presumptions are in effect for claimants as the Veteran in the instant case, who served in the Persian Gulf during the Gulf War, the RO will be directed upon remand to conduct the initial adjudication under 38 C.F.R. § 3.317 and to schedule the Veteran for an appropriate examination to assist in this adjudication to ensure due process.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, the record suggests that the Veteran's sleep problems/insomnia may be a symptom of his PTSD, and this should also be addressed by the VA examiner.  


2. Rating in Excess of 50 Percent, for Right Total Hip Replacement, 
Effective from July 1, 2010

The Veteran contends he should be entitled to a rating in excess of 50 percent for his service-connected right total hip replacement, effective from July 1, 2010.  He contends that at least 90 percent rating is warranted under DC 5054.  

As noted above, the Veteran's right hip disability was initially rated based on arthritis.  In May 2009, he underwent a total right hip arthroplasty.  In a July 2009 rating decision, the RO granted a temporary 100 percent rating for a right total hip replacement, effective from May 20, 2009, and assigned a 30 percent rating, effective from July 1, 2010, pursuant to DC 5054.  Thereafter, by September 2010 rating decision, the RO granted a 50 percent rating, effective from July 1, 2010.  

DC 5054 provides for a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, DC 5054.  A 50 percent rating is warranted with moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for symptoms of markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 90 percent rating is warranted following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  Id. 

The record reflects that the Veteran underwent a VA examination in June 2010 to assess the severity of his service-connected right hip disability.  He reported that when he was six months post-operation, he was feeling very good and had less symptoms, but that over the past few months, his pain and stiffness had increased, and range of motion had decreased.  He also begun having "nerve type pain" in the right hip radiating to the groin area and down the lateral right leg.  He was being seen by an orthopedic doctor in the private sector and was recently referred to a neurologist.  The examiner reviewed the Veteran's private medical records, and indicated no specific treatment had been initiated except medication and stretching.  

Thereafter, in April 2011, the Veteran basically testified that his right hip disability was worse than shown on the VA examination in  June 2010.  He testified that one of his legs was shorter than the other based on the hip replacement, and that he had done physical therapy, but it did not help.  He testified that his nerve problems persisted, that he used a cane for stability, and that he was very limited in his range of motion and could not bend over.  He testified that he was seeing a private doctor at the Carle Clinic for his right hip symptoms, who reportedly told him that his hip joint may be separated and impacting his nerves, and that he may need another hip replacement, but that they would try other things first.  He reported having trouble dressing himself, driving in a car, and going up or down stairs.  

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Board finds that based on the Veteran's detailed testimony in April 2011 as to how that his right hip symptoms had worsened since the 2010 VA examination, and his report of ongoing treatment for his right hip from a private medical provider at the Carle Clinic, that additional development must be conducted prior to the Board rendering a decision in this matter, to include obtaining complete and current treatment records regarding his right hip, and scheduling him for another VA examination to assess the current severity of his right hip disability. 

3. Rating in Excess of 50 Percent, for a Low Back Disability

At the hearing in April 2011, the Veteran testified that he had radiating pain from his back down into his right leg.  He also essentially reported that his low back disability had worsened since his last VA examination in 2009.  The record reflects that he has had prior reports of radiating pain, however, it is unclear whether this pain is related to his service-connected low back disability or right hip disability.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In light of the foregoing, as well as the question of whether the Veteran may have additional neurological symptoms or impairment related to the service-connected back disability, the Board finds that a remand for an additional VA examination is necessary in order to address the current severity of his service-connected low back disability. 

4. TDIU Rating

With regard to the Veteran's TDIU rating claim, the Board observes that the RO has not developed or adjudicated this issue.  As noted above, the Court has held that a request for a TDIU is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, supra.  In the present case, the Board finds the record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating.  In light of Rice v. Shinseki, supra, and the fact that the Veteran has not received appropriate notice regarding this issue, the Board finds that this matter must be remanded for proper development and adjudication.

5.  All Remaining Claims

Finally, the Board notes that at the Travel Board hearing in April 2011, the Veteran testified he was receiving treatment at the Danville VAMC for his various conditions.  Although it is not completely clear from his testimony, it appears that the Veteran is claiming he has received treatment for all of his conditions that are at issue on appeal, at the Danville VAMC, both now, and in the recent past.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records could be relevant to the Veteran's current claims and are considered in the possession of VA adjudicators, on remand, complete and current treatment records, for the Veteran, from the Danville VAMC, should be obtained.  38 U.S.C.A. § 5103A(b),(c). 

Thereafter, after obtaining any additional records, a determination should be made as to whether any additional evidentiary development is necessary, to include any additional VA examination, to determine the current severity of the Veteran's service-connected disabilities.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  If deemed necessary, the Veteran should be scheduled for another VA examination(s). 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance regarding the claim for a TDIU rating, and afford the Veteran the opportunity to submit additional argument and evidence on the claim for a TDIU rating. 

2. Obtain complete and current treatment records for the Veteran, pertaining to any treatment for insomnia, right total hip replacement, PTSD, migraine headaches, low back disability, left shoulder disability, DJD, right and left great toes, status post bunionectomy, and/or left knee disability, from the Danville VAMC.  A negative reply should be requested.

3. With any assistance needed from the Veteran, make an attempt to obtain complete treatment records, dated from July 2010 to the present, regarding treatment for his right hip, from (1) the Veteran's private medical provider at the Carle Clinic; and (2) the neurologist who the Veteran reported (at the 2010 VA examination) he had been referred to.  All relevant treatment records should be obtained and associated with the claims folder.  Negative replies should be requested.

4. Schedule the Veteran for an appropriate VA Persian Gulf War examination to determine if he has a qualifying chronic disability under the provisions of 38 C.F.R. § 3.317 , (an undiagnosed illness, or a medically unexplained chronic multisymptom illness), manifested by insomnia, or whether the Veteran's insomnia may be attributed to another cause or diagnosis, such as PTSD.  The Veteran's claims folder should be made available to and reviewed by the examiner prior to the examination.  The examination report should reflect that such review was accomplished.  All necessary tests should be performed, and all findings reported in detail.  If any requested opinion cannot be made without resort to mere speculation, the examiner should so state.  

5. Schedule the Veteran for an appropriate VA examination to ascertain the severity of his status post right total hip replacement.  The claims folder must be made available to the examiner for review.  The examiner should also specify the nature and severity of all orthopedic and neurological residuals related to the service-connected right total hip replacement.  The examiner should provide findings on whether there is residual weakness, pain, or limitation of motion.  All indicated tests and studies should be performed, including range of motion measurements and specific notation of the point at which, if any, motion is painful.  An opinion should be provided regarding whether the Veteran's hip pain significantly limits functional ability during flare-ups or with extended use.  The examiner also should indicate whether the affected joint exhibits weakened movement, excess fatigability, or incoordination which could be attributed to the service-connected disability.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state.  

6. Schedule the Veteran for an appropriate VA examination to ascertain the severity of his low back disability.  The claims folder must be made available to the examiner for review.  The examiner should also specify the nature and severity of all orthopedic and neurological residuals related to the service-connected low back disorder.  All indicated tests and studies should be performed, including range of motion measurements and specific notation of the point at which, if any, motion is painful.  An opinion should be provided regarding whether the Veteran's back pain significantly limits functional ability during flare-ups or with extended use.  The examiner also should indicate whether the affected joint exhibits weakened movement, excess fatigability, or incoordination which could be attributed to the service-connected disability.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state.  

7. After completing the above, make a determination as to whether any additional VA examination(s) is necessary with regard to the remaining issues on appeal, to specifically include for the claim for a TDIU rating.  If deemed necessary, schedule the Veteran for the necessary VA examination(s), and request that the examiner review the claims folder and provide an assessment of the current severity of the Veteran's service-connected disability, including any related manifestations or symptoms.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and explained why this is so.  

With regard to the TDIU claim, if deemed necessary, schedule the Veteran for an appropriate VA examination to determine employability.  The examiner should review the evidence of record and provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities alone (and without regard to age or nonservice-connected disabilities).  

8. Thereafter, the claims must be readjudicated.  The claim for service connection for insomnia should be readjudicated with consideration of the provisions of 38 C.F.R. § 3.317.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


